318 S.W.3d 310 (2010)
Annie TREADWELL, Appellant,
v.
The LUTHERAN HOME FOR AGED, Respondent.
No. ED 94355.
Missouri Court of Appeals, Eastern District, Division One.
August 17, 2010.
John D. Foley, Anna, IL, for Appellant.
Amy L. Young, Cape Girardeau, MO, for Respondent.
Before ROY L. RICHTER, C.J., KENNETH M. ROMINES, J., and JAMES R. HARTENBACH, Sp. J.

ORDER
PER CURIAM.
Annie Treadwell appeals the Labor and Industrial Relations Commission's decision denying her workers' compensation benefits. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).